IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


BARRETT BUSINESS SERVICE,               )
INC., D/B/A ENTERPRISE                  )
MASONRY,                                )
                                        )
         Appellant,                     )
                                        )
         v.                             ) C.A. No.: N21A-03-004 CEB
                                        )
ROBERT EDGE,                            )
                                        )
         Appellee.                      )



                                    ORDER

                            Submitted: July 15, 2021
                           Decided: October 14, 2021

Upon Consideration of Barrett Business Services, Inc.’s Appeal from a Decision of
                        the Industrial Accident Board,
                                AFFIRMED.


Nicholas E. Bittner, Esquire, HECKLER & FRABIZZIO, Wilmington, Delaware.
Attorney for Appellant Barrett Business Service, Inc., d/b/a Enterprise Masonry.

Timothy E. Lengkeek, Esquire, YOUNG CONAWAY STARGATT & TAYLOR,
LLP, Wilmington, Delaware. Attorney for Appellee Robert Edge.




BUTLER, R.J.
         Appellant Barrett Business Service, Inc., d/b/a Enterprise Masonry

(“Employer”), seeks review of a decision of the Industrial Accident Board (the

“Board”) that awarded Robert Edge (“Claimant”) compensation for a stroke the

Board found was “caused” by work-related injuries Claimant had sustained earlier

in the day. The Court assumes the parties’ familiarity with this case’s facts and

procedural history and so only recounts the background relevant for affirming the

Board’s decision.1

    1.     Claimant was working on a scaffold at one of Employer’s jobsites. He fell

off. At the hospital, things got worse. He suffered a stroke in the emergency room

that left him fully disabled.

    2.     Claimant sought compensation from Employer for the stroke. Employer

opposed—a position that led to a causation debate. The stroke occurred several

hours after Claimant’s fall and the doctors gave Claimant a clot-disrupting

medication that dramatically reduced his blood pressure. Claimant’s poor cardiac

health and questions about the seriousness of his injuries led the parties to focus on

whether the stroke resulted from the workplace fall or something else.




1
 The Court directs interested readers to two decisions issued in connection with this
matter that document more completely Claimant’s injuries and the agency and
appellate litigation they have generated. See generally Barrett Bus. Serv., Inc. v.
Edge, 2020 WL 6335897 (Del. Super. Ct. Oct. 29, 2020) (“Edge II”); Barrett Bus.
Servs., Inc. v. Edge, 2019 WL 2070460 (Del. Super. Ct. May 1, 2019) (“Edge I”).

                                          1
    3.   Causation mattered. If the fall were deemed the actual, “but-for” cause of

the stroke, then the stroke and its costs would be compensable as work-related

injuries.2 If not, Claimant would not receive Worker’s Compensation benefits.

    4.   As so often happens in these matters, the dispute became a battle of the

experts. Although the experts seemed to agree the stroke originated from a clogged

or “occluded” carotid artery, they disagreed about why the artery clogged in the first

place. Specifically, the experts dueled over whether the fall caused the stroke by

contributing to a carotid occlusion or whether the occlusion caused the stroke

independently from the fall due to Claimant’s poor health and his medically-induced

drop in blood pressure.

    5.   Claimant’s experts proposed a direct causal theory. They opined that the

fall aggravated Claimant’s pre-existing arteriosclerosis, separating plaque particles

from vessel walls, putting them in motion in Claimant’s body, and eventually

combining them to block the blood flow in his carotid artery. They also testified

that cases like this one—in which the symptoms of blockage arise within hours after

a trauma—tend to show that, regardless of a trauma’s seriousness, a patient may be

asymptomatic until the occlusive mass the trauma aggravated produces the stroke.




2
  See 19 Del. C. § 2301(5), (16) (2020) (defining “compensation,” “injury,” and
“personal injury”).

                                          2
    6.    Employer’s experts advanced a superseding cause theory based on

Claimant’s previously known risk factors.         They opined that Claimant had

physiological comorbidities, including untreated hypertension, together with a

negative cardiac history, which included tobacco consumption, that independently

caused the stroke. They also challenged the premise of Claimant’s experts’ trauma

studies, testifying that Claimant’s facial injury was too minimal to dislodge pre-

existing plaque.

    7.    The Board found the fall caused the stroke and so awarded Claimant

compensation. In reaching its verdict, the Board framed its analysis in witness

credibility. It found Claimant’s experts opinions to be more consistent with the facts

and filled more evidentiary gaps. Conversely, the Board found Employer’s experts

failed to establish that the delay between the fall and the stroke or administration of

medication at the hospital was significant. Moreover, the Board observed that

Employer’s force conclusions were contradicted by other evidence (e.g., data on the

relationship between minor head damage and cardiac occlusions). The Board also

reasoned that, under Delaware law, the presence of multiple health issues is not

controlling where, as here, the work accident sets the injury in motion.3




3
 D.I. 7, Ex. L at 11–12 (citing Reese v. Home Budget Ctr., 619 A.2d 907, 912 (Del.
1992)) (hereinafter “Bd. Op.”).

                                          3
    8.      This is Employer’s third trip to the appellate well.4 In its first appeal,

Employer successfully argued that the Board did not articulate its causation finding

clearly enough.5 In its second appeal, Employer convinced the Court that the Board

on remand should have permitted Employer to introduce new expert testimony on

causation, but did not.6 Now, armed with additional experts and a clarified causation

ruling, Employer argues the Board’s decision is not supported by substantial

evidence.

    9.      This Court has jurisdiction to hear appeals from the Board’s decisions.7

“[T]he sole function of the Superior Court . . . on appeal[] is to determine whether

or not there was substantial competent evidence to support the finding[s] of the

Board, and if [there is], to affirm the findings of the Board.”8 The Court’s review is

confined to determining whether “the evidence is legally adequate to support the

agency’s factual findings.”9 As a result, appellate review of an administrative

decision is not an opportunity for an unsuccessful party to relitigate factual issues




4
  See supra note 1.
5
  Edge I, 2019 WL 2070460, at *3–4.
6
  Edge II, 2020 WL 6335897, at *13–15.
7
  19 Del. C. § 2350(a).
8
  Johnson v. Chrysler Corp., 213 A.2d 64, 66 (Del. 1965).
9
  Boggerty v. Stewart, 14 A.3d 542, 550 (Del. 2011) (internal quotation marks
omitted).

                                           4
presented to, and decided by, the agency.10 The Court will not entertain granular

critiques of the evidentiary weight the Board afforded the facts adduced below or

reevaluate the credibility the Board assigned the witnesses who appeared before it.11

     10.   Absent legal error, the Court will defer to the Board’s factual findings

where supported by substantial evidence.12 The substantial evidence standard sets a

low bar.13 An agency decision is supported by substantial evidence if it is based on

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”14 “Only when there is no satisfactory proof to support a factual finding

of the Board may the [Court] . . . overturn that finding.”15 If substantial evidence for

the Board’s decision exists, it “must be affirmed.”16 Accordingly, unless the Board’s




10
   See, e.g., Falconi v. Coombs & Coombs, Inc., 902 A.2d 1094, 1098 (Del. 2006)
(“The appellate court does not weigh the evidence, determine questions of
credibility, or make its own factual findings.”).
11
    See, e.g., Noel–Liszkiewicz v. La–Z–Boy, 68 A.3d 188, 191 (Del. 2013)
(“Weighing the evidence, determining the credibility of witnesses, and resolving any
conflicts in the testimony are functions reserved exclusively for the Board.”).
12
   E.g., Roos Foods v. Guardado, 152 A.3d 114, 118 (Del. 2016); see also Del. Bd.
of Med. Licensure & Discipline v. Grossinger, 224 A.3d 939, 951, 955 & n.119 (Del.
2020) (observing that an agency’s legal interpretation is reviewed de novo but its
application of that interpretation to the facts is reviewed for substantial evidence).
13
   See, e.g., Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (“[W]hatever the
meaning of ‘substantial’ in other contexts, the threshold . . . is not high.”).
14
   Person–Gaines v. Pepco Holdings, Inc., 981 A.2d 1159, 1161 (Del. 2009) (internal
quotation marks omitted).
15
   Powell v. OTAC, Inc., 223 A.3d 864, 871 (Del. 2019) (alteration and internal
quotation marks omitted).
16
   Breeding v. Contractors–One–Inc., 549 A.2d 1102, 1104 (Del. 1988).

                                           5
reasoning is irrational or legally erroneous, or the Board mischaracterizes or ignores

the record, the Court will defer to the Board’s decision.17

     11.    Substantial evidence supports the Board’s decision. The Board evaluated

all the expert testimony and simply found Claimant’s experts had more credible

opinions.     In doing so, the Board considered the whole record, including expert

depositions from prior proceedings, identified weaknesses in Employer’s experts’

testimonies both on their own terms and in reference to other testimonial and

scientific evidence, and articulated specific reasons why those testimonies were

deficient. For example, the Board found Employer’s experts unable to demonstrate

any importance of the delay between the fall and the stroke.18 The Board also

accepted, arguendo, Employer’s experts’ opinion that Claimant incurred

insignificant head injuries, but also found Employer’s experts overlooked statistical

evidence suggesting that at least 50% of post-trauma strokes occur in patients who

were injured as lightly as the experts hypothesized.19 Given these discrepancies, the

Board decided Employer’s experts lacked knowledge sufficient to support an

evidentiary finding that Claimant’s fall did not cause the stroke.20 The Board’s use




17
   See Murphy & Landon, P.A. v. Pernic, 121 A.3d 1215, 1221–24 (Del. 2015).
18
   Bd. Op. at 12.
19
   Id.
20
   Id. at 12–13.

                                          6
of competent evidence to measure credibility implies a logical and organized fact-

finding process that is entitled to deference on appeal.21

     12.   Contrary to Employer’s contentions, the law permits the Board, through its

experience, to resolve conflicting medical testimony by rejecting, “in whole or in

part, the testimony of one physician” on credibility grounds.22 And it may do so

without expressly parsing and refuting every bit of testimony the rejected expert

provided.23 Here, the Board rejected Employer’s experts and, even though not

required, it provided clear reasons for doing so. Employer’s dissatisfaction with that

otherwise rational outcome does not diminish the “satisfactory proof” supporting

it.24 Indeed, the Court will not intrude into the Board’s exclusive province of witness

credibility whenever an unsuccessful litigant thinks its experts were more effective

than the Board found them to be.25 Instead, where the Board appropriately adopts




21
   Boggerty, 14 A.3d at 550; accord Pernic, 121 A.3d at 1222 & n.28.
22
    Turbitt v. Blue Hen Lines, Inc., 711 A.2d 1214, 1215 (Del. 1998); Noel–
Liszkiewicz v. La–Z–Boy, Inc., 2012 WL 4762114, at *4 (Del. Super. Ct. Oct. 3,
2012) (“In a battle of experts, the Board is ordinarily free to favor one expert’s
testimony.”), aff’d, 68 A.3d 138; see also 29 Del. C. § 10142(d) (2020) (“The Court
. . . shall take due account of the experience and specialized competence of the
agency . . . .”).
23
   See, e.g., Steppi v. Conti Elec., Inc., 2010 WL 718012, at *3 (Del. Mar. 16, 2010)
(“It is well-settled law that the Board may accept the testimony of one expert while
summarily disregarding the opinion testimony of another expert.”).
24
   Evans v. Tansley, 1988 WL 32033, at *3 (Del. Mar. 29, 1988).
25
   Thompson v. Christiana Health Care Sys., 25 A.3d 778, 782 (Del. 2011);
Unemp. Ins. Appeal Bd. v. Div. of Unemp. Ins., 803 A.2d 931, 937 (Del. 2002).

                                           7
one expert opinion over another, as it did here, the opinion the Board adopts qualifies

as substantial evidence.26

     13.   Nor may Employer retry through the backdoor of an administrative appeal

the case it lost below. The Board was free to select who it thought to be the most

credible of the competing experts.27 And it did not abuse that discretion. The Board

properly acknowledged the disparities dividing each side’s views, but still “was

entitled to accept” Claimant’s experts over the others.28 After all, testimony is

imperfect; the law does not require the Board to reconcile every inconsistency before

choosing who to believe.29

     14.   To be sure, the Board’s choice was not the only possible one. The Board

could have preferred Employer’s experts or put less weight on Claimant’s experts.

But the Board’s method for choosing Claimant’s experts neither “exceed[s] the




26
   Person–Gaines, 981 A.2d at 1161.
27
   See, e.g., Playtex Prods., Inc. v. Leonard, 2002 WL 31814637, at *3 (Del. Super.
Ct. Nov. 14, 2002) (“The Court does not stand as the trier of fact and will not weigh
witness credibility [or] substitute its own opinion for that of the Board’s [where]
there is sufficient evidence to support the Board’s decision . . . .” (citations omitted)),
aff’d, 2003 WL 21107145 (Del. May 12, 2003).
28
   Standard Distrib. Co. v. Nally, 630 A.2d 640, 646 (Del. 1993).
29
   See Steppi, 2010 WL 718012, at *3.

                                            8
bounds of reason” nor rests on a factual or legal error.30 So, even if the Court might

have chosen differently, it cannot override the Board’s judgment with its own.31

     15.     In its two previous appeals, Employer needed to show the Board

committed an error of fact or law or otherwise failed to craft a decision capable of

promoting meaningful appellate review. It did. This time, Employer needed to show

the Board’s decision finding Employer’s experts less persuasive than Claimant’s

experts was not supported by substantial evidence.32 It did not. Accordingly, the

Board’s decision is AFFIRMED.

           IT IS SO ORDERED.




                                                 Charles E. Butler, Resident Judge




30
   Sweeney v. Del. Dep’t of Transp., 55 A.3d 337, 342 (Del. 2012); Gargano v.
Food Lion, Inc., 2012 WL 5356294, at *2 (Del. Oct. 31, 2012).
31
   E.g., Olney v. Cooch, 425 A.2d 610, 613 (Del. 1981); Kreshtool v. Delmarva
Power & Light Co., 310 A.2d 649, 653 (Del. 1973).
32
   See, e.g., Mancus v. Merit Emp. Rels. Bd., 2019 WL 480040, at *4 (Del. Super.
Ct. Feb. 1, 2019) (“The burden of persuasion is on the party seeking to overturn a
decision of the Board to show that the decision was arbitrary and unreasonable.”
(internal quotation marks omitted)).

                                          9